

117 HRES 135 IH: Expressing support for the designation of May 2021 as “Spondyloarthritis Awareness Month”.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 135IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Matsui submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May 2021 as Spondyloarthritis Awareness Month.Whereas spondyloarthritis is the name given to a family of closely related, chronic rheumatic diseases that pose a major health concern in the United States, impacting 1 in 100 Americans;Whereas spondyloarthritis affects 3.2 million adults in the United States, more than rheumatoid arthritis (RA), amyotrophic lateral sclerosis (ALS), and multiple sclerosis (MS) combined;Whereas spondyloarthritis can occur early in a person’s life and is a condition for which there is no known cure;Whereas early diagnosis is critical in effectively treating the disease, preventing certain complications, and improving quality of life and function for those impacted with spondyloarthritis;Whereas many women, especially Black women, impacted by the disease remain undiagnosed due to inadequate awareness, with the average diagnostic delay being seven to ten years;Whereas there are fewer than 400 pediatric rheumatologists in the United States and almost one-fourth of the 300,000 children with arthritis must travel 80 or more miles to see a rheumatologist;Whereas spondyloarthritis includes ankylosing spondylitis, psoriatic arthritis, reactive arthritis, enteropathic arthritis, juvenile spondyloarthritis, undifferentiated spondyloarthritis, peripheral spondyloarthritis, axial spondyloarthritis, and nonradiographic axial spondyloarthritis;Whereas symptoms of spondyloarthritis typically begin before the age of 45, with early signs including frequent pain and stiffness in the lower back and buttocks, pain in a peripheral joint such as the hip, ankle, elbow, heel, or shoulder;Whereas a portion of people with spondyloarthritis will progress to spinal fusion and become prone to fractures, thoracic kyphosis, or eroded peripheral joints especially the hips and shoulders;Whereas complications from spondyloarthritis may cause serious inflammation in other organs including the heart, lungs, skin, gastrointestinal tract, nerves, and eyes;Whereas public awareness and education campaigns on spondyloarthritis and its symptoms, targeting both medical professionals and the general public, can increase the likelihood of earlier diagnosis to improve health outcomes for patients and support an informed society; andWhereas people living with this potentially debilitating disease should be provided with the resources, education, and support needed for a timely diagnosis, and improved treatment outcomes, so that they can live their lives to the fullest: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Spondyloarthritis Awareness Month;(2)recognizes that adequate awareness leads to earlier diagnosis, which can reduce the severity of the disease, especially in the African-American community; and(3)supports national efforts to educate medical professionals and communities about spondyloarthritis and the need for more research funding, early detection initiatives, and effective treatments.